Exhibit 10.01

SECOND AMENDMENT

TO THE

TAX ALLOCATION AGREEMENT

WHEREAS, New Sally Holdings, Inc., a Delaware corporation (“New Sally”), Sally
Holdings, Inc., a Delaware corporation (“Sally”) (New Sally and Sally,
collectively the “Sally Parties”), Alberto-Culver Company, a Delaware
corporation (“Alberto-Culver”) and New Aristotle Holdings, Inc., a Delaware
corporation (“New Alberto-Culver”) (Alberto-Culver and New Alberto-Culver,
collectively the “Alberto-Culver Parties”) entered into a Tax Allocation
Agreement, dated as of June 19, 2006, as amended by the First Amendment to the
Tax Allocation Agreement, dated as of October 3, 2006 (as so amended, the
“Agreement”);

WHEREAS, the parties to the Agreement desire to amend the Agreement to, among
other things, provide that reference in the Agreement to any agreement entered
into or to be entered into in connection with the Transactions means such
agreement as may be amended or modified from time to time in accordance with the
terms of such agreement; and

WHEREAS, Section 8.07 of the Agreement provides that the Agreement cannot be
amended except by a written agreement executed by the Sally Parties and the
Alberto-Culver Parties; provided, that, unless the Investment Agreement (as such
term is defined in the Agreement) shall have been terminated, any such amendment
shall be subject to the prior written consent of CDRS Acquisition LLC, which
consent shall not be unreasonably withheld, conditioned or delayed;

NOW, THEREFORE, the Agreement is hereby amended in the following respects:

1. The parties to the Agreement hereby agree that reference in the Agreement to
any agreement entered into or to be entered into in connection with the
Transactions (as such term is defined in the Investment Agreement) means such
agreement as may be amended or modified from time to time in accordance with the
terms of such agreement.

2. This Amendment will be governed by and construed in accordance with the laws
of the State of Delaware (without giving effect to choice of law principles
thereof).

3. Except as specifically provided in this Amendment, all other provisions of
the Agreement shall remain in full force and effect.

4. This Amendment may be executed in separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this agreement to be executed in
their names by a duly authorized officer as of October 26, 2006.

 

NEW SALLY HOLDINGS, INC. By:   /s/ Gary P. Schmidt   Name:   Gary P. Schmidt  
Title:  

Senior Vice President, General Counsel

and Secretary

SALLY HOLDINGS, INC. By:   /s/ Gary Winterhalter   Name:   Gary Winterhalter  
Title:   President ALBERTO-CULVER COMPANY By:   /s/ Gary P. Schmidt   Name:  
Gary P. Schmidt   Title:  

Senior Vice President, General Counsel

and Secretary

NEW ARISTOTLE HOLDINGS, INC. By:   /s/ Gary P. Schmidt   Name:   Gary P. Schmidt
  Title:  

Senior Vice President, General Counsel

and Secretary

By its signature below, the undersigned hereby consents to this amendment:

 

CDRS ACQUISITION LLC BY:   /s/ Richard J. Schnall   Name: Richard J. Schnall  
Title: President

[Signature Page to Second Amendment to Tax Allocation Agreement]